Citation Nr: 1437645	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a fracture of the right 3rd metatarsal (toe) (claimed as right foot fracture).

2.  Entitlement to service connection for a lung disorder (claimed as a lung condition with cysts on the lung), to include as due to in-service chemical exposure.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right wrist disorder other than right wrist degenerative joint disease, to include a neurological disorder in the right wrist and a cyst in the right wrist.

5.  Entitlement to service connection for a rib disorder.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, mood disorder, anxiety disorder, and depressive disorder.

8.  Entitlement to service connection for a kidney disorder (claimed as cysts on the kidney), to include as due to in-service chemical exposure.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an initial disability rating greater than 30 percent for headaches, to include entitlement to an effective date earlier than May 28, 2009 for the grant of service connection for headaches.

11.  Entitlement to an initial disability rating greater than 10 percent for lumbar radiculopathy of the left lower extremity, to include entitlement to an effective date earlier than October 14, 2008 for the grant of service connection for lumbar radiculopathy of the left lower extremity.  

12.  Entitlement to an initial disability rating greater than 10 percent for lumbar radiculopathy of the right lower extremity, to include entitlement to an effective date earlier than October 14, 2008 for the grant of service connection for lumbar radiculopathy of the right lower extremity.  

13.  Entitlement to an initial compensable disability rating for degenerative joint disease of the thoracolumbar spine, to include entitlement to an effective date earlier than October 14, 2008 for the grant of service connection for degenerative joint disease of the thoracolumbar spine.  

14.  Entitlement to an initial compensable disability rating for right wrist degenerative joint disease, to include entitlement to an effective date earlier than May 28, 2009 for the grant of service connection for right wrist degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION
	
The Veteran served on active duty from February 1980 to February 1983.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2008, August 2009, March 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and a May 2013 rating decision of the RO in Columbia, South Carolina.  Specifically, in the December 2008 rating decision the RO, in part, granted service connection for a fracture of the right 3rd metatarsal (toe), assigning a noncompensable disability rating effective October 14, 2008 and denied service connection for upper and lower back disorders.  In the August 2009 rating decision, the RO, in part, denied service connection for right ankle, right wrist, and rib disorders as well as headaches.  In the March 2010 rating decision, the RO denied service connection for a lung condition and a kidney condition.  In the July 2010 rating decision, the RO, in part, denied service connection for PTSD.  Finally, in the May 2013 rating decision, the RO, in part, granted service connection for headaches, assigning a 30 percent disability rating effective May 28, 2009; granted service connection for lumbar radiculopathy of the bilateral lower extremities at 10 percent disabling for each extremity effective October 14, 2008; granted service connection for degenerative joint disease of the thoracolumbar spine, assigning a noncompensable disability rating effective October 14, 2008; and granted service connection for right wrist degenerative joint disease, assigning a noncompensable disability rating effective May 28, 2009.

In July 2011, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was not provided the opportunity to testify on the issue of entitlement to service connection for a lung disorder - even though this issue was also on appeal before the Board.  Therefore, in January 2012, the Board sent the Veteran a letter asking him if he wanted to be scheduled for another Board hearing to present testimony regarding his lung issue.  In a subsequent January 2012 statement, the Veteran stated that he did not wish to appear at another Board hearing.  Accordingly, the Board sent the claims file to the Veteran's representative for an Informal Hearing Presentation (IHP) regarding the lung issue. The IHP was obtained and associated with the claims file in May 2012.

This case was previously before the Board in June 2012.  At that time, the Board remanded the psychiatric, headache, low back, upper back, kidney, lung, right ankle, rib, right wrist, and TDIU issues for additional development and continued a noncompensable disability rating for the right 3rd metatarsal.  The Veteran appealed the Board's decision regarding the right 3rd metatarsal issue to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in November 2013 that set aside the decision pertaining to the right 3rd metatarsal and remanded the issue to the Board for compliance with the instructions in the Memorandum Decision.  

In the June 2012 Board decision/remand, the Board noted that the psychiatric claim on appeal had previously been developed to include only PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the Veteran's claimed psychiatric disorders.  The Board also added the TDIU claim on appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), noting a January 2010 statement in which the Veteran's private physician wrote that the Veteran is "totally and permanently disabled" because of the disorders currently on appeal.  The Board also noted that, at his February 2011 VA foot examination, the Veteran stated that he was currently unemployed because of his pain. 

As above, by rating decision dated in May 2013, the RO granted service connection for headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the thoracolumbar spine, and right wrist degenerative joint disease. The RO issued a supplemental statement of the case (SSOC) regarding the remaining appeal issues in June 2013.  

Regarding representation, at the time of the June 2012 Board decision/remand, the Veteran was represented by Disabled American Veterans.  Subsequently, in a December 2013 VA Form 21-22a, the Veteran appointed Chisholm, Chisholm, & Kilpatrick as his representative.  In April 2014, the Veteran's private attorney submitted additional evidence, including an April 2014 private psychiatric examination report and waived the Veteran's right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from October 2008 through May 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case (SSOC).  A review of the documents in VBMS reveals an April 2014 notice of disagreement pertaining to the initial ratings and effective dates assigned in the May 2013 rating decision.  The remaining documents in both Virtual VA and VBMS are either duplicative to evidence in the paper file or are irrelevant to the issues on appeal.  

The issues regarding the right 3rd metatarsal, lung, right ankle, right wrist, rib, acquired psychiatric disorder other than PTSD, kidney, TDIU, headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is diagnosed with PTSD, which is related to at least one verifiable traumatic event experienced during his military service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that he has PTSD which is related to his military service with the United States Army from February 1980 to February 1983.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)). 


Factual Background

The Veteran's service records reflect active service from February 1980 to February 1983.  Service personnel records reflect no receipt of combat-related award or citation and no designation of participation in a combat campaign.  Service treatment records are negative for psychiatric problems during this active service.  Notably, the Veteran's January 1980 enlistment examination and January 1983 separation examination show a normal psychiatric system.  

Post-service VA treatment records show that the Veteran was seen for psychiatric problems as early as May 2009.  Specifically, a May 2009 VA treatment record shows complaints of being edgy and irritable.  The Veteran reported that the military trained him to be "a lean, mean, fighting machine" and he had never gotten out of that mode.  He was diagnosed with antisocial personality disorder, insomnia, and mood disorder.  

The Veteran filed a claim for service connection for depression in September 2009 and subsequently filed a claim for service connection for PTSD in October 2009.  In connection with this claim he submitted a September 2009 private treatment record from Dr. K.T.H.W. which shows diagnoses of PTSD (apparently linked to military service), generalized anxiety disorder (apparently linked to military service), and major depression.   He also submitted a November 2009 private treatment report noting a diagnosis of PTSD by history as well as a January 2010 statement from Dr. M.R.R. which noted that the Veteran suffered from depressive disorder with an atypical psychosis and PTSD which were "created by situations and traumas suffered while in the military."   

In response to an October 2009 request for stressor information, the Veteran wrote that his PTSD was due to witnessing a fellow service member choke in his own vomit, being involved in a June 1980 motor vehicle accident, and being involved in an altercation which resulted in a fracture to his nose.  Significantly, the Veteran's service treatment records confirm that he was involved in a motor vehicle accident in June 1980 and also involved in an altercation in December 1980 which resulted in a fractured nose.  
	
The Veteran was afforded a VA contract psychiatric examination in June 2010.  This examination report shows an Axis I diagnosis of depressive disorder NOS (not otherwise specified) and an Axis II diagnosis of personality disorder NOS.  The examiner noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD as the Veteran denied symptoms of recurrent memories and nightmares in the past.  The examiner did not provide an opinion as to whether the Veteran's depressive disorder and/or personality disorder were related to his military service.  

Pursuant to the June 2012 Board remand, the Veteran was afforded a new VA psychiatric examination in April 2013.  This examination report shows diagnoses of depressive disorder NOS and intermittent explosive disorder.  In a May 2013 addendum opinion the examiner noted that he had reviewed the claims file showing diagnoses of antisocial personality disorder, insomnia, mood disorder, and anxiety disorder in 2009 and diagnoses of anxiety disorder NOS and cognitive disorder NOS in 2010.  The examiner noted a social work evaluation showing anger difficulties, charges or breach against the peace, resisting arrest, and disruptive behavior in the military.  The examiner noted that neither a diagnosis of PTSD nor a diagnosis of major depressive disorder could be substantiated.  The examiner opined that it was at least as likely as not that the Veteran's psychiatric diagnoses did not occur while in the military.  However, the examiner noted that the Veteran did provide a history of longstanding characterlogic disorders which could be correlated with the Veteran's current psychiatric diagnoses.  

In a subsequent April 2014 private psychiatric examination, Dr. D.J.L diagnosed the Veteran with PTSD, chronic, delayed onset.  Dr. D.J.L. wrote that after reviewing the Veteran's entire claims file, speaking with him for nearly two hours, and then evaluating his psychological, cognitive, and intellectual functioning for over seven hours, the Veteran met the criteria for PTSD and that this diagnosis was related to the Veteran's military service in Germany.  The examiner noted that there was no evidence of PTSD or any other psychiatric disorder prior to his service in Germany.  Dr. D.J.L. also wrote that, in his professional opinion to a reasonable degree of medical certainty, it was more likely than not that the service related events of 1) having a gun held to his head, having his life threatened, and his nose broken, and 2) watching a fellow service member choke to death on his own vomit created the PTSD and the this chronic illness continues to be present and is affecting his functioning on a daily basis.  Moreover, the effects of the PTSD are, more likely than not, permanent.  The Veteran was experiencing symptoms of persistent and increased arousal, avoidance of stimuli associated with the service related events of trauma, and persistent re-experiencing of the traumatic event.  The diagnosis of PTSD was derived using the "gold standard for the diagnosis of PTSD, the CAPS-DX, as defined by the Department of Veteran Affairs."  Dr. D.J.L. also opined that the Veteran was 100 percent disabled since October 2008.

Dr. D.J.L further wrote that the results of the evaluation consistently suggested that previous diagnoses of depressive disorder NOS; personality disorder NOS; generalized anxiety disorder; major depressive disorder, recurrent, unspecified; mood disorder NOS; and panic attacks were due to various mental health professionals attempting to explain aspects of the Veteran's functioning without fully apprehending or appreciating the severity and chronicity of his PTSD symptoms.  Due to the overlap and comorbidity of PTSD symptoms with other symptoms such as inattention, suicidal ideation, rage, and social isolation, it is impossible to disentangle such psychiatric symptoms from the PTSD.  Consequently, all symptoms considered to be either a direct or indirect artifact of the PTSD would not have occurred in the absence of the PTSD symptoms.  

Analysis

Initially, the Board notes that there is a current diagnosis of PTSD as shown by the April 2014 report from Dr. D.J.L.  Additionally, Dr. D.J.L related the Veteran's PTSD diagnosis to events during the Veteran's military service, including being involved in an altercation which resulted in a nose fracture.  Furthermore, service treatment records confirm that the Veteran fractured his nose during an altercation in December 1980. 

While both the June 2010 and April 2013 VA examiners opined that the Veteran did not meet the criteria for a diagnosis of PTSD, Dr. D.J.L.'s explanation for why the Veteran was misdiagnosed by prior psychiatric examiners is convincing and there is no contrary medical evidence of record.  Thus, the Veteran is entitled to have the benefit of the doubt resolved in his favor.  Therefore, as the medical evidence demonstrates a diagnosis of PTSD related to at least one traumatic experience in service that has been sufficiently and independently verified, entitlement to service connection for PTSD is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to all of the remanded issues, in the November 2013 Memorandum Decision, it was noted that there were likely outstanding records from the Social Security Administration (SSA).  Specifically, in a brief before the Court, the Veteran's prior representative wrote that a March 2010 VA treatment record noted that the Veteran was "currently in process of trying to get VA and SS disability."  While the Court affirmed the portion of the June 2012 Board decision addressing the duty to assist as it pertained to SSA records, that decision was vacated and the allegation regarding SSA records has been renewed.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete Social Security records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of Social Security disability benefits and, if so, to obtain these records.

Given the need to remand for SSA records, the Board notes that there are likely VA outstanding VA treatment records as the Veteran has consistently sought treatment at VA since October 2008 but the most recent VA medical records in the claims file are dated in May 2013.  Therefore, all outstanding VA treatment records should be obtained on remand.

Also, in the June 2012 Board remand, the Board directed the RO to make an attempt to obtain outstanding private treatment records, specifically records from Dr. T.H., D.O. from SMH Family Medical; Dr. C.W.L., in Muskogee, Oklahoma; Sequoia Memorial Hospital; Northeast Health Clinic in Pennsylvania; Dr. P. in Erie, Pennsylvania; Dr. R. in Westfield, New York; Dr. M.R.R. at the Health and Wellness Center in Oklahoma; Odyssey Health and Wellness Center in Greenville, South Carolina; Dr. K.F. at the Bill Willis Health Center in Sallisaw, Oklahoma; and the Muskogee Pulmonary Clinic.  The RO requested that the Veteran submit a completed VA Form 21-4142 for these providers by letter dated in July 2012 but the Veteran failed to respond to this request.  Given the need to remand for SSA records, the RO should make an additional attempt to obtain these outstanding records.  

Right 3rd metatarsal

With regard to the right 3rd metatarsal issue, the Veteran was most recently afforded a VA examination in February 2011.  Since that time, the Veteran has been diagnosed with and service connected for lumbar radiculopathy of the bilateral lower extremities.  Therefore, as the evidence suggests that there have been significant changes regarding the Veteran's right lower extremity since the February 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Right wrist disorder other than right wrist degenerative joint disease, to include a neurological disorder in the right wrist and a cyst in the right wrist

Service treatment records show several complaints regarding the right wrist.  Specifically, an August 1980 treatment record shows an infection in the right wrist.  Also, July 1981 and December 1982 records show complaints of chronic right wrist pain.  Significantly, the Veteran's January 1983 separation examination shows a ganglion cyst of the right wrist.

As was noted in the June 2012 Board remand, at his July 2011 Board hearing, the Veteran testified that during his active military service he had to enter a gas chamber as part of his unit's field training exercises.  The Veteran asserted that he currently has cysts in his right wrist due to the in-service gas chamber experience. 

The Veteran was previously afforded a VA examination regarding his right wrist in February 2011.  At the examination, the Veteran reported neurological problems in his right wrist.  However, the VA examiner only conducted a joints examination of the right wrist, and not a neurological examination.  Furthermore, the examination did not address the Veteran's in-service ganglion cyst of the right wrist.  The VA examiner diagnosed the Veteran with right wrist pain, but did not provide a diagnosis related to the Veteran's reported nerve pain in the right wrist.

Pursuant to the June 2012 Board remand the Veteran was afforded VA joint, skin, and peripheral nerve examinations of the right wrist in April 2013.  The joint examiner diagnosed the Veteran with degenerative joint disease of the right wrist since 1982 and opined that the Veteran and opined that the Veteran's wrist pain was as likely as not associated with or incurred during his military service as outlined in his service treatment records showing that he was treated for wrist pain secondary to him getting into fights while in Germany.  The examiner wrote that the Veteran likely caused long standing trauma to his wrist joints which resulted in the degenerative changes found on imaging.  The peripheral nerve examiner diagnosed the Veteran with idiopathic peripheral neuropathy and opined that the Veteran's current right wrist condition was less likely as not related to or incurred in his military service.  The skin examiner diagnosed the Veteran with subcondral cyst with an onset of 2011.  It was noted that the cyst "popped up" on his right wrist in service and, after the Veteran left service, he was able to rest his wrist and the swelling and cyst subsided.  The opined that the cyst on the Veteran's wrist was as likely as not related to or incurred in his military service as it was noted and treated during his military service according to the service treatment records and the Veteran's account.  

As above, by rating decision dated in May 2013, the RO granted service connection for degenerative joint disease of the right wrist.  At that time, the RO sought an addendum opinion to ascertain whether the Veteran has current disorders of the right wrist, other than degenerative joint disease.  In a May 2013 addendum opinion, the examiner noted that the Veteran had a history of nonsurgical ganglion cyst of the right wrist, too small to be operated on.  With regard to a neurological disorder of the right wrist, the examiner wrote that the peripheral nerve examination of the right upper extremity was completely negative, other than the Veteran's subjective symptomatology of severe intermittent pain of the right and left upper extremities.  With regard to a skin disorder of the right wrist, the examiner also wrote that there was no medical literature indicating that ganglion cysts are caused, produced, or exacerbated by chemical exposures.  Thus, the examiner opined that ganglion cyst was not caused by chemical exposure.

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, whether the Veteran has had a cyst on his right wrist during the appeal period beginning May 2009, to include whether the diagnosis of "subcondral cyst" with an onset of 2011 documented in the April 2013 VA skin examination is related to his military service as is required under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Such should be addressed in an addendum opinion.

Acquired psychiatric disorder other than PTSD

With regard to the claim for service connection for an acquired psychiatric disorder other than PTSD, the evidence of record shows that the Veteran has current diagnoses of multiple psychiatric disabilities.  Although service connection has been granted for PTSD, the other diagnosed disabilities have not been addressed.  If the Veteran is satisfied with the above grant of service connection for PTSD, and does not wish to pursue a claim for service connection for psychiatric disabilities other than PTSD, he may elect to withdraw his appeal.

If the Veteran does not withdraw his appeal concerning the issue of acquired psychiatric disorder other than PTSD, additional development must be undertaken with regard to this claim.  As above, an April 2013 VA psychiatric examination report shows diagnoses of depressive disorder NOS and intermittent explosive disorder.  In a May 2013 addendum opinion the examiner noted that he had reviewed the claims file showing diagnoses of antisocial personality disorder, insomnia, mood disorder, and anxiety disorder in 2009 and diagnoses of anxiety disorder NOS and cognitive disorder NOS in 2010.  The examiner noted a social work evaluation showing anger difficulties, charges or breach against the peace, resisting arrest, and disruptive behavior in the military.  The examiner noted that neither a diagnosis of PTSD nor a diagnosis of major depressive disorder could be substantiated.  The examiner opined that it was at least as likely as not that the Veteran's psychiatric diagnoses did not occur while in the military.  However, the examiner noted that the Veteran did provide a history of longstanding "characterlogic disorders which could be correlated with the Veteran's current psychiatric diagnoses."

The Board is unclear what the statement "characterlogic disorders which could be correlated with the Veteran's current psychiatric diagnoses" means and finds that an addendum opinion is necessary to decide the case.  Specifically, the examiner should explain what "characterlogic disorders which could be correlated with the Veteran's current psychiatric diagnoses" means.  Also, with respect to the Veteran's previously diagnosed personality disorder, the examiner should address whether such was subject to a superimposed disease or injury that resulted in additional disability. 

TDIU

The Veteran is seeking entitlement to a TDIU.  Specifically, the Veteran argues that he stopped working in 2008 due to his, now service-connected psychiatric condition, and is, thus, entitled to a TDIU.  A review of the claims file shows that the Veteran last worked in 2008 when he closed his own business, which he had held for 10 years, installing flooring and tile.

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include headaches (30 percent disabling); lumbar radiculopathy of the lower extremities (10 percent disabling for each extremity); tinnitus (10 percent disabling); and fracture right 5th metacarpal, low back injury, fractured right 3rd metatarsal, fractured nose, right wrist degenerative joint disease, bilateral hearing loss (each 0 percent disabling).  A combined disability evaluation of 50 percent is in effect.  Therefore, he does not currently meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, the Board has awarded the Veteran service connection for PTSD and this award may make the Veteran eligible for a TDIU.  

While the Veteran does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his newly service-connected PTSD.  

As above, in an April 2014 private psychiatric examination report, Dr. D.J.L wrote that the Veteran was 100 percent disabled since October 2008.  Specifically, Dr. D.J.L. wrote that the severity of the Veteran's emotional distress was interfering with his cognitive abilities.  Formal assessment of his cognitive abilities revealed significant impairment in his attention and concentration, processing speed, and visual episodic memory.  Additionally, psychomotor retardation was documented.  Dr. D.J.L. wrote that it was clear that the Veteran's difficulties with activities of daily living such as employment and social/emotional relationships had been significantly impacted by his decreased cognitive ability.  This interaction between his emotional distress and cognitive impairment was completely disabling and prevented the Veteran from maintain substantially gainful employment.  Thus, Dr. D.J.L. opined that the Veteran's psychiatric disorder, more likely than not, effectively precluded him from securing or engaging in a substantially gainful occupation and had been so since October 2008.  

Furthermore, as above, in a January 2010 statement, the Veteran's private physician wrote that the Veteran is "totally and permanently disabled" because of the disorders currently on appeal.

Since the June 2012 Board remand, the Veteran has been service-connected for additional disabilities, specifically headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right wrist.  In the April 2013 VA spine examination report, it was noted that the Veteran's thoracolumbar spine condition impacted his ability to work.  Specifically, it was noted that the Veteran was unable to perform manual labor secondary to pain and weakness in the lower extremities.  However, while this examiner noted that the Veteran was unable to perform manual labor, she did not note whether the Veteran was capable of sedentary employment.  Also, while the April 2013 VA examinations concerning the Veteran's headaches and right wrist disorder contain opinions indicating that these conditions do not impact his ability to work singly, no opinion was obtained regarding whether his disabilities "jointly" render him unemployable.  As such, a medical opinion is necessary to determine whether the Veteran is unemployable due to the collective effects of his service-connected disabilities.  

Notably, if the Veteran's disability rating for his newly service-connected PTSD does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis. The Board finds the medical opinions discussed above are plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disorders.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right wrist

As above, by rating decision dated in May 2013 the RO, in part, granted service connection for headaches, assigning a 30 percent disability rating effective May 28, 2009; granted service connection for lumbar radiculopathy of the bilateral lower extremities at 10 percent disabling for each extremity effective October 14, 2008; granted service connection for degenerative joint disease of the thoracolumbar spine, assigning a noncompensable disability rating effective October 14, 2008; and granted service connection for right wrist degenerative joint disease, assigning a noncompensable disability rating effective May 28, 2009.  In April 2014, the Veteran's representative a notice of disagreement (NOD) pertaining to the initial ratings and effective dates assigned in the May 2013 rating decision
	
The record on appeal does not indicate that VA responded to the April 2014 NOD.  When an NOD is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case (SOC) pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the NOD is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

An SOC regarding the increased rating and earlier effective date claims for headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right wrist has not been issued.  Accordingly, the Board is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1. Issue an SOC regarding the increased rating and earlier effective date claims for headaches, lumbar radiculopathy of the bilateral lower extremities, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right wrist.  The RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.  

2. Ascertain whether the Veteran has ever received disability benefits from the Social Security Administration (SSA).  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. Obtain all outstanding VA treatment records dated from May 2013.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
	
4. Obtain and update all private treatment records. Specifically, the RO/AMC should make an attempt to obtain the records from:

(a) Dr. T  .H., D.O., from SMH Family Medical, as shown by the July 2010 private treatment record and as described at his July 2011 Board hearing.

(b) Dr. C.W.L., in Muskogee, Oklahoma, as described in the November 2009 private treatment record and as described at his July 2011 Board hearing.

(c) Sequoia Memorial Hospital, as described at the July 2011 Board hearing.

(d) Northeast Health Clinic in Pennsylvania, as described at the July 2011 Board hearing.

(e) Dr. P. in Erie, Pennsylvania, as described in a November 2008 VA 21-4142 Form.

(f) Dr. R. in Westfield, New York, as described in a November 2008 VA 21-4142 Form.

(g) Dr. M.R.R. at the Health and Wellness Center in Oklahoma, as shown by the January 2010 medical opinion and as described at the July 2011 Board hearing.

(h) Odyssey Health and Wellness Center in Greenville, South Carolina, as described in a November 2008 VA 21-4142 Form.

(I) Dr. K.F. at the Bill Willis Health Center in Sallisaw, Oklahoma, as described in a December 2009 VA 21-4142 Form (currently only records dated in September 2009 are associated with the file).

(j) The Muskogee Pulmonary Clinic, as shown in a March 2010 private treatment record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right 3rd metatarsal.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right 3rd metatarsal.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

6. Return the claims file to the VA examiner who conducted the Veteran's April 2013 VA skin examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right wrist cyst is causally related to active service.  A detailed rationale for all opinions expressed should be furnished.  Significantly, the examiner should consider whether the Veteran's diagnosis of "subcondral cyst" with an onset of 2011 documented in the April 2013 VA skin examination is related to his military service.

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right wrist cyst and the continuity of symptomatology since service.  The examiner should fully articulate a sound reasoning for all conclusions made.

7. Return the claims file to the VA examiner who conducted the Veteran's April 2013 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2013 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion as to the following: 

(a) Explain what the statement "characterlogic disorders which could be correlated with the Veteran's current psychiatric diagnoses" reported in the May 2013 addendum means.  

(b) Was the Veteran's personality disorder subject to a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability. 

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should fully articulate a sound reasoning for all conclusions made.

8. After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., headaches, lumbar radiculopathy of the bilateral lower extremities, tinnitus, fracture right 5th metacarpal, low back injury, fractured right 3rd metatarsal, fractured nose, right wrist degenerative joint disease, bilateral hearing loss (and his newly service-connected PTSD), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

9. If the Veteran's disability rating for his newly service-connected PTSD does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a), refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

10. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


